                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

KRYSTLE DOHERTY,

                  Plaintiff,

v.                                                      Case No: 2:19-cv-18-FtM-99UAM

UNITED STATES OF AMERICA and
STATE OF FLORIDA,

                Defendants.


                                            ORDER

        This matter comes before the Court upon review of the Motions to Join filed by Patricia

Yost and Jessica Thompson on February 7, 2019. Docs. 25, 26. On February 6, 2019, the Court

denied without prejudice Plaintiff’s Application to Proceed in District Court Without Prepaying

Fees or Costs, construed as a Motion to Proceed In Forma Pauperis (Doc. 2) and allowed Plaintiff

to file an amended complaint or pay the filing fee on or before March 5, 2019. Doc. 24 at 8-9.

In the same Order, the Court denied without prejudice the Motions to Join filed from January 22,

2019 to February 5, 2019. Id. The Court denied the Motions to Join without prejudice to re-

filing if and when in forma pauperis status is granted or Plaintiff pays the $400 filing fee. See

id. Thus, the present motions will similarly be denied without prejudice. Patricia Yost and

Jessica Thompson may re-file their motions if and when in forma pauperis status is granted or the

filing fee is paid.
       ACCORDINGLY, it is

       ORDERED:

       The Motions to Join filed by Patricia Yost and Jessica Thompson (Docs. 25, 26) are

DENIED without prejudice.

       DONE and ORDERED in Fort Myers, Florida on this 8th day of February, 2019.




Copies:
Pro se parties




                                          -2-
